By the Court.
This is an appeal by testamentary guardians from a decree allowing the adoption of a boy under the age of fourteen years, both of whose parents are deceased. The petitioners are his maternal grandparents. No stenographer was appointed under G. L. (Ter. Ed.) c. 215, § 18, to report the evidence. A report of the material facts was made by the trial judge under G. L. (Ter. Ed.) c. 215, § 11. These facts are that the father, after the death of the boy’s mother, placed him in July, 1931, in the custody of the petitioners where he has since remained, that the petitioners are estimable and responsible people, fully equipped to take care of the child, that they have treated him as their own while in their care, and that his future welfare and education are more secure with the petitioners than with the paternal grandmother who is one of the testamentary guardians. The decree recited that the child has resided in the home of the petitioners for more than six months and that the department of public welfare has reported thereon.
Whether the welfare of the child required the adoption was a matter of fact to be determined by the probate judge. That has been determined by him in favor of the adoption. In the absence of a report of the evidence, opposing considerations urged by the appellants, not appearing in the record, cannot be considered, and that decision cannot be *122held to be wrong. G. L. (Ter. Ed.) c. 210, §§ 1-6, inclusive. Purinton v. Jamrock, 195 Mass. 187. Richards v. Forrest, 278 Mass. 547, 553. Perry v. Perry, 278 Mass. 601.
The merits of the motion filed after the decree and after the report of material facts are not before us.

Decree affirmed.